Title: To Thomas Jefferson from Homberg & Homberg Frères, 30 May 1788
From: Homberg & Homberg Frères
To: Jefferson, Thomas


          Le Havre, 30 May 1788. Should the duties of 28s. 10d. and 10s. per livre imposed on spermaceti oil from America be levied on the gross weight, subjecting the barrels to the same duties as those on the oil? They and the customs are divided on this question.—Enclose customs receipts for 457 casks of oil totalling 180,947 Њs. gross weight (net weight 150,790 Њs.), cleared by them last January “du navire La Louise, Cap[itain]e Cotting venant de Boston pour Compte du Sieur Thos. Boilston,” which shows that they were obliged to pay duties on gross weight. They do not think that this was the intent of government; on the contrary, everything supports the belief that the minister, in favoring American commerce by modifying the principal charges, intended to subject only the merchandise to the duties, not the accessories. If the contrary were so, would not the decree be explicit on the point?—They appeal then to TJ not only in order to recover the duties unjustly levied, but also to procure for commerce from government a definition of the limits stating what is equitably dutiable. “Nous espérons  que votre Excellence s’y employera avec le zèle ordinaire qui l’a conduit dans tout ce qui a rapport à la prospérité des Etats unis de L’Amerique”; they hope TJ will inform them of the success of his appeal. [In postscript:] Ask him to return receipt when he has done with it.
        